IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRET CARDINAL, AS EXECUTOR FOR         : No. 304 MAL 2017
THE ESTATE OF CARMEN CARDINAL,         :
DECEASED,                              : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Petitioner         :
                                       :
            v.                         :
                                       :
KINDRED HEALTHCARE, INC., AND          :
PERSONACARE OF READING, INC.,          :
D/B/A KINDRED TRANSITIONAL CARE        :
AND REHABILITATION-WYOMISSING,         :
AND KINDRED NURSING CENTERS            :
EAST, LLC, AND KINDRED                 :
HEALTHCARE OPERATING, INC., AND        :
MONIQUE COLE, NHA,                     :
                                       :
                    Respondents        :
                                       :
                                       :


                                   ORDER



PER CURIAM

      AND NOW, this 22nd day of September, 2017, the Petition for Allowance of

Appeal is DENIED.